Case 8:20-cr-00165-MSS-AAS Document 123 Filed 09/15/21 Page 1 of 3 PageID 585




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

      v.                                       CASE NO. 8:20-CR-00165-MSS-AAS

JAMES WESLEY MOSS,
EDWARD CHRISTOPHER WHITE, JR.,
DAVID BYRON COPELAND, and
MICHAEL ALTON GORDON

                             JOINT STATUS REPORT

      The parties herein have conferred and respectfully submit this Joint Status

Report in compliance with the Court’s Pretrial Discovery Order and Notice of Trial

and Status Conference. Docs. 33, 41, 50, and 54. The parties report to the Court as

follows:

      1.     Since the defendants’ waivers of arraignment and in compliance with

the pretrial discovery orders, discovery materials have been available to the

defendants for inspection and/or copying at the office of the Defense Criminal

Investigation Service, 400 N. Tampa Street, Tampa, Florida. As noted in the

previous Status Reports (Docs. 59, 72, 73, 74, 75, 76, 85, 86, 87, 94, 101, 112 and

119) the United States has produced discovery materials in electronic form through

USAfx, which is a file-sharing service for discovery materials. Additional discovery

materials have been delivered to counsel on electronic medium including disks and

flash drives, where appropriate, and the government has made thirteen separate

discovery productions to date.
Case 8:20-cr-00165-MSS-AAS Document 123 Filed 09/15/21 Page 2 of 3 PageID 586




       2.     On May 14, 2021, defendant JAMES WESLEY MOSS entered a plea

of guilty pursuant to the terms of a plea agreement (doc. 89) in which he agreed to

cooperate with the government and his sentencing hearing is scheduled for

November 30, 2021. Doc. 111. Other defendants have engaged in plea discussions

with the government, those discussions are ongoing, and the government has made

specific plea offers.

       3.     In compliance with the Court’s order on June 24, 2021, the United

States produced discovery on July 16, 2021, relevant to the evidence that will be

offered pursuant to Rule 404(b), Fed. R. Evid. As additional materials are obtained,

they will be produced to defense counsel promptly.

       4.     On August 6, 2021, defendants White, Copeland and Gordon filed

motions in limine seeking to exclude the government’s proffered evidence of

uncharged conduct under Rule 404(b), Fed. R. Evid. The government filed

responses in opposition to the defendants’ motions in limine on August 20, 2021, and

those motions are pending. Docs. 120, 121, 122.

       5.     Defense counsel are continuing to process, review, and consider the

discovery materials in connection with their preparation of the defense case. To

date, none of the defendants have produced discovery materials to the United States.

       6. There is no speedy trial problem in this case. On June 9, 2021, the Court

granted the defendants’ joint motion for continuance of the trial. Doc. 98. At a

status hearing on June 24, 2021, the Court scheduled the trial to begin on November



                                          2
Case 8:20-cr-00165-MSS-AAS Document 123 Filed 09/15/21 Page 3 of 3 PageID 587




1, 2021. Defendants White, Copeland and Gordon have waived speedy trial until

December 31, 2021. See Docs. 57, 96, 100.

                                               Respectfully submitted,

                                               KARIN HOPPMANN
                                               Acting United States Attorney

                                           By: /s/ John A. Michelich
                                               John A. Michelich
                                               Senior Litigation Counsel
                                               United States Department of Justice
                                               Criminal Division, Fraud Section
                                               Special Florida Bar No. A5502197
                                               john.michelich@usdoj.gov
                                               office 813-274-6069
                                               mobile 202-355-5653

/s/ Adam B. Allen (with permission)            /s/ David E. Little (with permission)
Adam B. Allen, Esq.                            David E. Little, Esq.
Assistant Federal Defender                     Brown & Doherty, P.A.
Office of the Federal Defender                 450 Carillon Parkway, Suite 120
Middle District of Florida                     St. Petersburg, FL 33716
400 North Tampa St., Suite 2700                david@brownanddoherty.com
Tampa, FL 33602                                Attorney for David Byron Copeland
Adam_Allen@fd.org
Attorney for Defendant James Wesley Moss

/s/ A. Lee Bentley, III (with permission)      /s/ J. Jervis Wise (with permission)
A. Lee Bentley, III, Esq.                       J. Jervis Wise, Esq.
lbentley@bradley.com                           Brunvand Wise, P.A.
Jason P. Mehta, Esq.                           615 Turner Street
jmehta@bradley.com                             Clearwater, FL 33756
Bradley Arant Boult Cummings LLP               jervis@acquitter.com
100 N. Tampa Street, Suite 2200                 Attorney for Defendant Michael Gordon
Tampa, FL 33602
Attorneys for Defendant Edward Christopher White
                                           3
